Citation Nr: 0324222	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-15 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran's active military service extended from January 
1947 to January 1950 and from April 1942 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the appellant's claim for 
service connection for the veteran's cause of death.


FINDINGS OF FACT

1.  The veteran died in August 1998, at the age of 76.  The 
immediate cause of death was non small cell lung cancer, 
stage III.  There was no other significant condition 
contributing to death but not resulting in the underlying 
cause of death.

2.  The veteran's service connected disabilities were anxiety 
reaction, malaria, epidermophytosis and otitis media.

3.  There is no competent medical evidence of lung cancer, 
during the veteran's active military service, or during any 
presumptive period.

4.  There is no medical opinion linking the veteran's fatal 
lung cancer, with his service-connected disabilities or his 
active military service.

5.  There is no medical evidence showing that his service 
connected disabilities made the veteran less able to resist 
his fatal lung cancer or acted in any way to hasten his 
death.



CONCLUSION OF LAW

A service-connected disability did not contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran died on August, [redacted], 1998 at the age of 76.  The 
immediate cause of death as listed on the death certificate 
was non small cell lung cancer, stage III.  Other significant 
conditions contributing to death but not related to the cause 
of death were listed as "NONE".  At his death, he was 
service connected for anxiety reaction, rated 50 percent 
disabling.  He was also service connected for malaria, 
epidermophytosis and otitis media, all rated noncompensable.

VA treatment records document diagnostic studies confirming 
the veteran's diagnosis of adenocarcinoma of the lung with 
initial onset in late June 1998.  A VA hospital summary in 
August 1998 reported that the veteran presented with dyspnea, 
fevers, chills and a productive cough.  The report is 
significant for a history of smoking and the notation that 
the veteran quit smoking 40 years earlier.

A September 2000 letter from J. Laverdiere, a registered 
nurse with VA, noted that the veteran was a patient of hers 
from 1990 until his death in August 1998.  She wrote that he 
was service-connected for neurosis and had a severe anxiety 
disorder which was treated with strong tranquilizers.  He 
used cigarettes to treat his anxiety starting in World War II 
and smoked up to two pack per day until he quit in 1979.  
This addiction to cigarettes led to his death in 1998.  He 
died of adenocarcinoma of the lungs, which she noted was most 
often caused by addiction to cigarettes.  In her opinion, the 
veteran's death was linked to his service-connected 
disability since his self-treatment of his anxiety included 
cigarettes which led to his death.  The letter was 
acknowledged by a physician whose signature also appears on 
the letter.

In another letter also dated in September 2000, B. Luu, M.D., 
a VA physician, wrote that the veteran was service connected 
for neurosis which developed during his military service.  He 
was treated for this with medication but also self-treated 
with tobacco.  In July 1998, he was diagnosed with non-small 
cell cancer, stage II-A.  Despite treatment with radiation, 
he subsequently died of respiratory failure from the lung 
cancer in August 1998.  Dr. Luu wrote, "I feel strongly that 
his tobacco use in an attempt to treat his own anxiety 
brought on by the neurosis subsequently led to the 
development of lung cancer and his death."

VCAA - The Duty to Inform and Assist

The Board notes that while this appeal was pending, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).

In this case, the appellant was informed of the provisions of 
the VCAA in a letter dated October 2001.  The Board finds 
that she has been provided adequate notice as to the evidence 
needed to substantiate her claim for death benefits.  The 
Board concludes the discussions in the July 1999 rating 
decision, the April 2000 statement of the case (SOC), the 
June 2002 supplemental statement of the case (SSOC) and 
letters sent to the appellant informed her of the information 
and evidence needed to substantiate her claim and complied 
with VA's notification requirements.  VA must also inform the 
appellant which evidence VA will seek to provide and which 
evidence the appellant is to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  This was 
accomplished in the October 2001 letter.  The Board concludes 
that VA has complied with all notification requirements.

The Board also finds that VA has made all reasonable attempts 
to obtain records of the veteran's treatment relating to the 
cause of his death.  The most recent records of the veteran's 
hospitalization and treatment have been obtained, as well as 
statements from persons who treated the veteran prior to his 
death.  VA also afforded the appellant an opportunity to 
provide testimony during a hearing, however she has declined 
this opportunity.  The appellant has not identified any 
further evidence which might be relevant to the basis of the 
denial of the claim.  In this case, the Board finds that VA 
has complied with the duty to assist and the duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete the claim.

Legal Criteria and Analysis

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2002).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2002).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) 
(2002).

The primary cause of the veteran's death was non small cell 
lung cancer, stage III, also diagnosed as adenocarcinoma.  
There is no evidence of this condition during service or 
during any presumptive period.  See 38 C.F.R. § 3.307, 3.309 
(providing service connection for malignant tumors manifest 
during the first post-service year to a degree of 10 percent 
or more, for lung cancer for certain radiation exposed 
veterans, and for respiratory cancers for veterans presumed 
exposed to Agent Orange).  There is no medical evidence 
showing that his fatal lung cancer was related to his active 
service, or to his service-connected disabilities.  

The primary focus of the appellant's argument is that the 
veteran's fatal lung cancer was caused by his smoking, which 
was itself the result of his service-connected anxiety 
disorder.  Medical evidence has been presented supporting 
this connection.  However, service connection on this basis 
is prohibited by law.  For claims received by VA after June 
9, 1998, a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300.  Because the appellant's claim for service connection 
for the cause of the veteran's death was received in 
September 1998, the claim of service connection for the cause 
of the veteran's death as a result of his smoking must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Additionally, there is no evidence that any service 
connected disability made the veteran less able to resist the 
fatal lung cancer or acted in any way to hasten his death.

The Board has considered the appellant's statements regarding 
the etiology of the veteran's fatal conditions, however, this 
is not competent evidence to show that the cause of the 
veteran's death was service-connected.  Competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2002).  Further, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  38 C.F.R § 
3.159(a)(2) (2002).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



